OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed with costs.
The Appellate Division correctly held that the plaintiffs’ affidavit failed to establish the merit of their case, and that the motion to dismiss should have been granted unconditionally (see Stolowitz u Mount Sinai Hosp., 60 NY2d 685).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.